United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Indianapolis, IN, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1411
Issued: September 13, 2011

Case Submitted on the Record

ORDER GRANTING REQUEST FOR ORAL ARGUMENT
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

By application dated May 24, 2011, appellant filed for review of a February 11, 2011
decision of an Office of Workers’ Compensation Programs (OWCP) that denied his claim for a
left arm injury. The appeal was docketed as No.11-1411. Appellant submitted a timely request
for oral argument, explaining the need to address the evidence of record before the Board. He
described his employment incident and requested the Board review the medical evidence.
The Board has duly considered the matter and finds that appellant’s request for oral
argument should be granted. Pursuant to 20 C.F.R. § 501.5(a), oral argument may be held in the
discretion of the Board.1 In the present appeal, appellant’s request was timely filed and a need
for oral argument was advanced. The Board has jurisdiction over the merits of appellant’s claim.
The February 11, 2011 decision of OWCP denied appellant’s claim for failure to establish a
traumatic injury. Appellant contends that OWCP failed to properly review the medical evidence.
The Board, in its discretion, grants oral argument.

1

20 C.F.R. § 501.5(a).

IT IS HEREBY ORDERED THAT appellant’s request for oral argument in Docket
No. 11-1411 be granted.
Issued: September 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

2

